Citation Nr: 1720136	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-26 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for service-connected diabetes mellitus, type II.

2. Entitlement to an initial disability rating for sensory neuropathy of the right upper extremity, presently rated as 20 percent disabling from October 29, 2008, and as 30 percent disabling from October 15, 2014.

3. Entitlement to in initial disability rating for sensorimotor, axonal and demyelinating peripheral neuropathy of the right lower extremity, presently rated as 10 percent disabling from October 29, 2008, and as 20 percent disabling from October 15, 2014.

4. Entitlement to in initial disability rating for sensorimotor, axonal and demyelinating peripheral neuropathy of the left lower extremity, presently rated as 10 percent disabling from October 29, 2008, and as 20 percent disabling from October 15, 2014.

5. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for an acquired psychiatric disability.

6. Whether new and material evidence has been submitted sufficient to reopen a previously denied and final claim of service connection for a low back/waist condition.

7. Entitlement to service connection for an acquired psychiatric disability, to include depression.

8.  Entitlement to service connection for hypertension.

9. Entitlement to service connection for erectile dysfunction.

10. Entitlement to service connection for a heart disability.

11. Entitlement to service connection for an eye disability.

12. Entitlement to service connection gastroesophageal reflux disease (GERD).

13. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.  He has confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board observes that this appeal initial included the issue of entitlement to service connection for a renal disability, claimed as a kidney condition.  A December 2014 rating decision granted service connection for that disability.  As that constitutes a complete grant of the issue claimed, it is no longer associated with the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, an acquired psychiatric disability, erectile dysfunction, a heart disability, an eye disability, and GERD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For all periods on appeal, the Veteran's diabetes mellitus has required treatment with an oral hypoglycemic agent and restricted diet only.

2. The Veteran's right arm is his dominant arm.

3. Prior to October 15, 2014, the Veteran's right upper extremity sensory neuropathy resulted in mild incomplete paralysis of the upper radicular groups.

4. From October 15, 2014, the Veteran's right upper extremity sensory neuropathy has resulted in moderate incomplete paralysis of the upper radicular groups.

5. Prior to October 15, 2014, the Veteran's right lower sensorimotor, axonal and demyelinating peripheral neuropathy resulted in mild incomplete paralysis of the sciatic nerve.

6. From October 15, 2014, the Veteran's right lower sensorimotor, axonal and demyelinating peripheral neuropathy has resulted in moderate incomplete paralysis of the sciatic nerve.

7. Prior to October 15, 2014, the Veteran's left lower sensorimotor, axonal and demyelinating peripheral neuropathy resulted in mild incomplete paralysis of the sciatic nerve.

8. From October 15, 2014, the Veteran's left lower sensorimotor, axonal and demyelinating peripheral neuropathy has resulted in moderate incomplete paralysis of the sciatic nerve.

9. New and material evidence has been submitted sufficient to reopen the previously denied and final claim of service connection for an acquired psychiatric disability.

10. New and material evidence has not been submitted sufficient to reopen the previously denied and final claim of service connection for a low back/waist condition.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).  

2. Prior to October 15, 2014, the criteria for a rating in excess of 20 percent for right upper extremity sensory neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8513 (2016).  

3. From October 15, 2014, the criteria for a 40 percent rating for right upper extremity sensory neuropathy, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8513.  

4. Prior to October 15, 2014, the criteria for a rating in excess of 10 percent for right lower extremity sensorimotor, axonal and demyelinating peripheral neuropathy, have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8520 (2016).  

5. From October 15, 2014, the criteria for a rating in excess of 20 percent for right lower extremity sensorimotor, axonal and demyelinating peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8520.

6. Prior to October 15, 2014, the criteria for a rating in excess of 10 percent for left lower extremity sensorimotor, axonal and demyelinating peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8520.

7. From October 15, 2014, the criteria for a rating in excess of 20 percent for left lower extremity sensorimotor, axonal and demyelinating peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, DC 8520.

8. New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. §§ 5107, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.302, 20.1103 (2016).

9. New and material evidence having not been submitted, the claim of service connection for a low back/waist condition is not reopened.  38 U.S.C.A. §§ 5107, 5107, 5108, 7104; 38 C.F.R. §§ 3.102, 3.104, 3.156, 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in November 2008 and September 2009.

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, military personnel records, VA examination reports, Social Security Administration (SSA) letters, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Disability Ratings

The Veteran is presently service connected for diabetes mellitus, type II, rated as 20 percent disabling from October 29, 2008; sensory neuropathy of the right upper extremity rated as 20 percent disabling from October 29, 2008, and as 30 percent disabling from October 15, 2014; and separately for right and left sensorimotor, axonal, and demyelinating peripheral neuropathy, each rated as 10 percent disabling form October 29, 2008, and as 20 percent disabling from October 15, 2014.  He contends that he should be granted increased disability ratings for those disabilities.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's diabetes mellitus, right upper extremity neuropathy, and bilateral lower extremity neuropathy, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

A. Diabetes Mellitus

The Veteran's diabetes mellitus, type II, is presently rate under Diagnostic Code 7913, which compensates for diabetes mellitus.  

Under the applicable diagnostic criteria, a 20 percent rating is assigned for diabetes requiring insulin and restricted diet, or' oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2016).

A 40 percent rating is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.

A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

Finally, a 100 percent rating is granted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., note 1.  As is discussed in more detail below, the Veteran's neuropathy, secondary to his diabetes mellitus, type II, is being separately evaluated.

After carefully reviewing the evidence in the record, the Board finds that a higher rating is not warranted for any period on appeal.  Particularly, the Board notes that at no point on appeal has the Veteran's diabetes mellitus, type II, been shown to require any more treatment than use of an oral hypoglycemic agent and restricted diet.  He has not required that his activities be limited, rather, he has been encouraged to exercise more.  Neither has he required use of insulin.  He has not had hospitalization or required trips to his diabetic care provider 2 times per month or more. 

Specifically, the Veteran was afforded an initial VA examination in December 2008.  The Veteran reported being diagnosed with elevated glucose levels two years earlier.  He managed his diabetes mellitus, type II, with oral hypoglycemic agents without side effects.  He did have a history of hypoglycemic reaction or ketoacidosis, but the episodes required visits to a diabetic care provider only monthly or less often.  He required a restricted diet, but was not restricted in his ability to perform strenuous activities.  

A December 2001 VA primary care note indicates that the Veteran's diabetes was controlled and he was advised to continue his current treatment.  He was not referred to the diabetes clinic.

A May 2013 VA primary care telephone note indicates that the Veteran was presently treated for diabetes mellitus, controlled with lifestyle changes, and oral agents.  He was advised to maintain a diabetic diet and start exercising.  

A September 2013 VA primary care note indicates that the Veteran's fasting blood sugar was controlled with lifestyle changes.  He was advised to maintain a diabetic diet and begin exercising.  

In October 2014, the Veteran was afforded a new VA examination.  At that time, his diabetes was treated with a prescribed oral hypoglycemic agent.  He did not require regulation of activities.  He required visits to his diabetic care provider for hypoglycemia or ketoacidosis less than 2 times per month, with no episodes requiring hospitalization on the prior 12 months.  He did not experience loss of weight or strength as a complication.  Other complications included diabetic nephropathy and diabetic neuropathy, all rated separately.  

In sum, the evidence supports a finding that the Veteran's diabetes mellitus, type II, requires an oral hypoglycemic agent and restricted diet only.  As such, a rating in excess of 20 percent is not warranted under the applicable diagnostic criteria.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

B. Right Upper Extremity Neuropathy

The Veteran's right upper extremity neuropathy is presently rated under Diagnostic Code 8513, which compensates for paralysis of the peripheral nerves, applying to all radicular groups.  

Under the applicable diagnostic criteria, mild incomplete paralysis of the peripheral nerves is compensated with a 20 percent rating for both the dominant and non-dominant extremity.  Moderate incomplete paralysis is afforded a 30 percent rating for the minor extremity, and a 40 percent rating for the major extremity.  Severe incomplete paralysis is afforded a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity.  Finally, complete paralysis of the peripheral nerves is assigned an 80 percent rating for the non-dominant extremity, and a 90 percent disability rating for the dominant extremity.  38 U.S.C.A. § 4.124a, DC 8513 (2016).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).

The Board takes notice that the Veteran's right hand is his dominant hand.  

After a review of the evidence in the record, the Board finds that the Veteran's 20 percent rating for right upper extremity neuropathy should not be disturbed prior to October 15, 2014, but that from that date, he should, in fact, be granted a 40 percent disability rating for that disability.  

Particularly, the Board notes that in his December 2008 VA examination, the Veteran was diagnosed with right upper extremity sensory neuropathy, secondary to his diabetes mellitus.  The right arm had normal temperature and color.  No trophic changes were found.  Radial pulse was normal.  Some sensory loss was noted.  Strength in the bicep, brachioradialis, and triceps was normal.  Deep tendon reflexes were normal.  An abnormal nerve conduction study was noted in the right upper extremity, with a finding of mild sensory loss.  The Veteran reported the occasional sensation of "generalized weakness," but not regular weakness resulting in the inability to use his right arm. At most, this shows sensory involvement only, which, per the diagnostic criteria, should be rated as mild incomplete paralysis.  

However, on October 15, 2014, the Veteran was afforded a new VA examination.  At that time, he reported moderate constant pain, moderate paresthesias and/or dysthesia, and moderate numbness in the right upper extremity.  Strength and reflexes were normal.  He had decreased feeling in the hand and fingers of the right hand and decreased vibration sensation.  No muscle atrophy was found.  The examiner opined that he experienced moderate incomplete paralysis of the median and ulnar nerves.  The examiner noted that his disability would impact his ability to obtain and maintain employment in that it would preclude repetitive use of  his upper extremity.  

The Board finds that the October 2014 VA examination shows evidence of moderate incomplete paralysis of the ulnar and median nerves.  Particularly, there is moderate pain, paresthesias and/or dysthesia, and numbness, which precludes repetitive use of the extremity over time.  However, it has not manifested to a severe level.  Particularly, strength and reflexes remain normal, and he is not precluded from regular, albeit non-repetitive, use of the extremity.  

Here, the Board notes that a December 2014 Rating Decision appears to grant an increased rating for right upper extremity neuropathy due to moderate incomplete paralysis, but only assigned a 30 percent rating.  This is an incorrect application of the diagnostic criteria.  As noted above, the Veteran's right arm is his dominant arm.  Under the diagnostic criteria, moderate incomplete paralysis of the peripheral nerves should be granted a 40 percent rating for the major extremity.  As such, the Board finds that, effective October 15, 2014, the Veteran's right upper peripheral neuropathy should be granted a 40 percent rating.  

The Board has reviewed the Veteran's VA and private treatment records, but has not revealed any medical or lay evidence which would provide for an increased disability rating in excess of those discussed above.

In sum, the Board finds that prior to October 15, 2014, the Veteran's right upper extremity peripheral neuropathy should be assigned a 20 percent rating for mild incomplete paralysis of the peripheral nerves.  However, from October 15, 2014, a 40 percent rating should be assigned for moderate incomplete paralysis affecting the major upper extremity. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

C. Bilateral Lower Extremity Neuropathy

The Veteran's right and left lower extremity peripheral neuropathy are presently rated, separately, under Diagnostic Code 8520, which addresses paralysis of the sciatic nerve.  

Under the applicable diagnostic criteria, mild incomplete paralysis is assigned a 10 percent rating.  A 20 percent rating is assigned for moderate incomplete paralysis.  Moderately severe incomplete paralysis is assigned a rating for 40 percent.  Severe incomplete paralysis is assigned a rating of 60 percent, and must include a showing of marked muscular atrophy.  Finally, an 80 percent rating is assigned for complete paralysis, which is described as the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520 (2016).  

Again, the Board notes that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

Words such as "mild," "moderate," "severe," and "marked" are not defined in the VA Schedule for Rating Disabilities and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

After reviewing the evidence, the Board finds that increased ratings are not warranted for any period on appeal.  

Particularly, the Board observes that in his December 2008 VA examination, the Veteran's right and left lower extremities exhibited normal color and temperature.  Dorsalis pedis pulse and posterior tibial pulse were normal.  Diminished hair was noted in both legs.  Sensory loss was noted in both feet with boot distribution.  Deep tendon reflexes were normal.  Babinski reflex was normal.  Nerve conduction study showed mild sensory motor peripheral neuropathy bilaterally.  Normal electromyograph was noted in both extremities.  The Veteran reported the occasional sensation of "generalized weakness," but not regular weakness resulting in the inability to use his right arm.  At most, this shows sensory involvement only, which, per the diagnostic criteria, should be rated as mild incomplete paralysis.  

However, on October 15, 2014, the Veteran was afforded a new VA examination, at which time he was noted to have increased symptoms.  Particularly, in both lower extremities he experienced moderate constant pain, moderate paresthesias and/or dysthesia, and moderate numbness.  Strength remained normal.  Deep tendon reflexes were normal.  He showed decreased light touch/monofilament testing in the bilateral ankles and feet/toes.  Position sense was normal, although vibration sensation was decreased bilaterally.  He again showed loss of extremity hair in the lower extremities.  The examiner opined that the Veteran experienced moderate incomplete paralysis of the sciatic nerve, bilaterally.  The femoral nerve was normal.  The examiner opined that his bilateral peripheral neuropathy of the lower extremities would impact his ability to obtain and maintain employment in that he could not perform prolonged walking or climbing of stairs.  

The Board finds that the October 2014 VA examination shows evidence of moderate incomplete paralysis of the sciatic nerve, bilaterally.  Particularly, there is moderate pain, paresthesias and/or dysthesia, and numbness, which preclude repetitive or prolonged walking or climbing of stairs.  However, it has not manifested to a severe level.  Specifically, strength and reflexes remain normal, and he is not precluded from regular, albeit non-repetitive, use of the lower extremities.  Further, the symptoms noted are primarily sensory in nature, which at most, under the diagnostic code, may be afforded a moderate rating.  As such, a 20 percent rating for each lower extremity should be assigned under the diagnostic criteria.  

The Board has reviewed the Veteran's VA and private treatment records, but has not revealed any medical or lay evidence which would provide for an increased disability rating in excess of those discussed above.

In sum, the Board finds that prior to October 15, 2014; the Veteran's bilateral lower extremity peripheral neuropathy should each be assigned a 10 percent rating for mild incomplete paralysis of the sciatic nerve.  However, from October 15, 2014, a 20 percent rating should be assigned for moderate incomplete paralysis affecting each of the lower extremities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 
New and Material Evidence

In the instant matter, the Veteran seeks to reopen a claim of service connection for an acquired psychiatric disability, as well as a claim for a low back/waist disability.

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C.A. §§ 5108, 7104(b) (West 2014).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C.A. § 5104.  A determination on a claim by the Agency of Original Jurisdiction (AOJ), of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2016).   A rating decision becomes final one year after its issuance, unless a Notice of Disagreement is filed.  38 C.F.R. § 20.302(a) (2016).  If a Notice of Disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2016).  The United States Court of Appeals for the Federal Circuit (Federal Court) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

After carefully reviewing the evidence in the claims file, the Board finds that new and material evidence has been submitted to reopen the claim of service connection for a psychiatric disability, but that new and material evidence has not been submitted sufficient to reopen the claim of service connection for a back/waist disability.  

The Veteran was initially denied service connection for a back condition in May 1970 because he did not have a present diagnosis of a back disability.  The Veteran did not contest that decision.

In October 1974 he was denied service connection for a nervous condition because it had not been diagnosed in active service.  The Veteran did not contest that decision.

In January 1997, an acquired psychiatric condition was again denied, this time the claim was denied because no evidence existed showing a medical nexus between either low back pain or a psychiatric/nervous condition and herbicide exposure.  The Veteran did not contest that decision.

In April 1999, the RO issued a rating decision which declined to reopen the previously denied claim of service connection for a low back/waist disability.  The Veteran filed a Notice of Disagreement with that decision, and submitted medical evidence of an actual low back disability, including mild diffuse circumferential bulge of the L3-L5 and L5-S1 intervertebral discs, mild lumbar spondylosis, and ankylosis of the S1 joints bilaterally.  In October 1999, the RO issued a statement of the case, again declining to reopen the claim based on new and material evidence.  The Veteran did not file a substantive claim thereafter, and that decision subsequently became final.  

In August 2009, the Veteran filed a claim to, among other things; reopen the claims for a psychiatric disability and a low back/waist condition.  In support of that claim, the Veteran submitted a letter from a private physician which stated that the Veteran had a history of back problems.  She also stated that his now service-connected diabetes mellitus limits his daily activities affecting his emotional problems.  With regard to the claim of service connection for an acquired psychiatric disability, the Board finds that this is sufficient to reopen the previously denied claim, as it implies potential aggravation by a now-service-connected disability.  At the very least, it triggers the duty to assist in obtaining a medical evaluation to address aggravation.  As such, that claim should be reopened.  The underlying service connection claim is subsequently addressed in the below remand.

However, with regard to the Veteran's low back/waist condition, the Board finds that this is insufficient to reopen the claim.  While the private physician's letter addresses how his various disabilities may be related to his presently service-connected diabetes mellitus, it merely mentions that the Veteran has a present back condition.  However, that the Veteran had a back condition was known at the time of the January 1997 and April 1999 denials.  Particularly, the October 1999 statement of the case acknowledged his diagnosed disability, but found no nexus to active service.  Therefore, while the physician's letter is "new" evidence in that it was not of record at the time of the prior denials, it is not material as it merely restates a fact which was known and acknowledged prior- that the Veteran has a present low back disability.  It did not address the deficient portion of the claim, namely, any onset during or causal nexus to service.  

The Board has reviewed all subsequently submitted evidence and finds no further evidence showing that the Veteran's low back/waist pain is causally related to any incident of active service.  As such, new and material evidence has not been submitted in connection with that claim, and it is not reopened.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

An initial disability rating in excess of 20 percent for sensory neuropathy of the right upper extremity is denied prior to October 15, 2014.

A 40 percent rating for sensory neuropathy of the right upper extremity is granted, effective October 15, 2014.

An initial rating in excess of 10 percent prior to October 15, 2014, and 20 percent thereafter for sensorimotor, axonal and demyelinating peripheral neuropathy of the right lower extremity, is denied.

An initial rating in excess of 10 percent prior to October 15, 2014, and 20 percent thereafter for sensorimotor, axonal and demyelinating peripheral neuropathy of the left lower extremity, is denied.

The previously denied and final claim of service connection for an acquired psychiatric disability is reopened; to that limited extent, the appeal is granted.

The previously denied and final claim of service connection for a back/waist condition is not reopened.


REMAND

Once VA undertakes to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition to direct service connection, a disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).  Any medical opinion which addresses secondary service connection must include an aggravation opinion.  

Further, if a veteran was exposed to an herbicide agent during active military, naval, or air service in Vietnam, then certain diseases shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2016).  However, the Federal Court has nevertheless determined that a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Regarding the Veteran's claim of service connection for hypertension, the Veteran has a present diagnosis of that disability.  Although the December 2008 VA examination report stated that his hypertension was not related to his diabetes mellitus, the Board finds that opinion to be inadequate as it fails to provide an adequate explanation of how that opinion was reached, and failed to address aggravation.  Likewise, while hypertension is not a disability listed in  38 C.F.R. § 3.309(e), the Board observes that a recent study by the National Academy of Science has indicated that a possible nexus exists between hypertension and herbicide exposure, neither does it provide an aggravation opinion.  As such, on appeal, the Board finds that a new VA examination is necessary to address the possible etiology of the Veteran's hypertension.  

Concerning the claim of service connection for a heart disability, the Veteran was afforded a VA examination in September 2009.  At that time he was diagnosed with mild aortic atherosclerosis, with a history of myocardial infarction.  Although those diagnoses do not fall under the umbrella of "ischemic heart disease" for presumptive service connection purposes, the medical opinion rendered did not address any possible causal nexus to herbicide exposure, nor did it address any possible aggravation by the Veteran's diabetes mellitus.  As such, a new VA examination should be conducted.  

Regarding the claim of service connection for erectile dysfunction, the September 2009 examiner opined against a medical nexus to diabetes mellitus, specifically noting that the Veteran's erectile dysfunction had onset during the 1970's and his diabetes was not diagnosed until 2008.  The examiner also noted that arterial hypertension may be the cause of erectile dysfunction.  As no aggravation opinion was rendered, and the possibility of a nexus to a disability which remains on appeal has been raised, that issue must also be remanded for further evaluation.  

The Board further observes that while direct causation opinions have been obtained regarding any possible causation of the Veteran's acquired psychiatric disability, eye disabilities, and GERD, by his service-connected diabetes mellitus, no aggravation opinion has been obtained for those disabilities.  As such, aggravation opinions must also be obtained on remand.

Finally, as the outcome of the above claims may have a direct bearing on the outcome of the underlying TDIU claim, the board must remand that issue as inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Invite the Veteran to submit any additional evidence in support of his various appeals.  The AOJ should take the necessary steps to assist the Veteran in obtaining any reasonably identified private or VA treatment records.

2. Return the claims file to the examiner who conducted the November 2014 VA ophthalmology examination for an addendum opinion.  If the November 2014 VA examiner is no longer available, forward the file to another examiner qualified to render the requested opinion.  The need for a new examination is left to the discretion of the examiner selected to conduct the examination.  

The examiner is requested to review the evidence and state whether the Veteran's various eye disabilities have been aggravated beyond their natural progression by his service-connected diabetes mellitus, type II.  Aggravation implies any temporary or permanent worsening by virtue of another disability.

A thorough rationale and discussion should accompany any opinion rendered.

3. Schedule the Veteran for a new VA psychiatry examination.  The complete claims file should be provided to the examiner selected to conduct the examination.

The examiner is requested to conduct a thorough psychiatric evaluation of the Veteran.  For each diagnosed acquired psychiatric disability, the examiner should state whether that disability is caused by his various service-connected disabilities.  If the examiner finds in the negative, he or she should then also state whether the Veteran's psychiatric disability has been aggravated beyond its natural progression (temporarily or permanently) by his service-connected disabilities.  

A thorough rationale and discussion should accompany any opinion rendered.

4. Schedule the Veteran for a new VA examination to address his hypertension, erectile dysfunction, GERD and heart disease claims. The complete claims file should be provided to the examiner selected to conduct the examination.

The examiner is requested to conduct an examination of the Veteran and address all of the following questions:

Is the Veteran's hypertension at least as likely as not related to his conceded in-service herbicide exposure?

Is the Veteran's hypertension at least as likely as not related to his service-connected diabetes mellitus?

Is the Veteran's hypertension at least as likely as not worsened beyond its natural progression (either temporarily or permanently) by his service-connected diabetes mellitus?

Is the Veteran's mild aortic atherosclerosis and history of myocardial infarction at least as likely as not related to his conceded in-service herbicide exposure?

Is the Veteran's mild aortic atherosclerosis and history of myocardial infarction at least as likely as not related to his service-connected diabetes mellitus?

Is the Veteran's mild aortic atherosclerosis and history of myocardial infarction at least as likely as not worsened beyond its natural progression (either temporarily or permanently) by his service-connected diabetes mellitus?

Is the Veteran's erectile dysfunction at least as likely as not related to his conceded in-service herbicide exposure?

Is the Veteran's erectile dysfunction at least as least as likely as not related to his service-connected diabetes mellitus or his other heart/hypertensive disabilities?

Is the Veteran's erectile dysfunction at least at least as likely as not worsened beyond its natural progression (either temporarily or permanently) by his service-connected diabetes mellitus or his other heart/hypertensive disabilities?

Is the Veteran's GERD at least as likely as not related to his conceded in-service herbicide exposure?

Is the Veteran's GERD at least as likely as not related to his service-connected diabetes mellitus?

Is the Veteran's GERD at least as likely as not worsened beyond its natural progression (either temporarily or permanently) by his service-connected diabetes mellitus?

A thorough rationale and discussion should accompany any opinion rendered.  It would be helpful if any discussion included citation to evidence in the record, known medical principles, and/or medical treatise evidence.

5. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any of the benefits sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


